UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                           No. 95-20305
                         Summary Calendar


                         THOMAS G. MOORE,

                                              Plaintiff-Appellant,


                              VERSUS


                  SHIRLEY S. CHATER, Department
                    of Health & Human Services,

                                               Defendant-Appellee.




          Appeal from the United States District Court

               For the Southern District of Texas

                          (CA-H-94-3118)

                       (September 25, 1995)



Before HIGGINBOTHAM, DUHÉ, and EMILIO M. GARZA, Circuit Judges.
PER CURIAM:1

     Thomas Moore appeals the district court’s grant of summary

judgment in favor of the Commissioner affirming the denial of

Moore’s application for disability insurance benefits.   We affirm.


  Local Rule 47.5 provides: “The publication of opinions that have
no precedential value and merely decide particular cases on the
basis of well-settled principles of law imposes needless expense on
the public and burdens on the legal profession.” Pursuant to that
Rule, the Court has determined that this opinion should not be
published.
     The ALJ rejected Appellant’s claim at the fifth step of the

well-known sequential process (the impairment prevents the claimant

from doing any other substantial gainful work which exists in the

national economy).         42 U.S.C. § 432(d)(2)(A); Selders v. Sullivan,

914 F.2d 614, 618 (5th Cir. 1990).               The ALJ found that Moore

retained the residual functional capacity to perform medium work.

Moore argues that the ALJ’s conclusion is in conflict with the

finding that Moore could not stand or walk more than four hours per

day. Moore relies on Social Security Ruling 83-10, the “Vocational

Expert’s Handbook” published by the Department of Labor, which

states that “a full range of medium work requires standing or

walking, off and on, for a total of approximately six hours in an

eight hour day. . . .”         We construe this as a contention that the

record   does   not   contain     substantial     evidence      supporting    the

decision.

     The flaw in Appellant’s argument is that the ALJ did not find

that Moore could perform a full range of medium work.                 He found

that Moore could perform medium work subject to the specific

limitation that he stand or walk no more than four hours per day,

limited to one hour at a time.          The vocational expert was presented

with a hypothetical question describing precisely all of Moore’s

limitations     and   he    testified    that   Moore   could    perform     as   a

production line welder, production worker, food preparer, assembler

in any industry, or a marker in any industry, and that these

positions existed “by the many thousands” in the national economy,

but were “limited to the hundreds per job” in the regional economy.


                                         2
Since Moore does not challenge the ALJ’s findings relating to his

limitations,   the   ALJ   was   correct   in   relying   on   the   expert’s

testimony that, subject to those specific limitations, Moore was

capable of performing relevant work available in the workplace.

     AFFIRMED.




                                     3